[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAY 8, 2006
                            No. 05-15557                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A97-203-819
                           and A97-203-820

BEN LONGCHAR,
IMDONGYBANG MEXISENLA,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 8, 2006)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Ben Longchar and his spouse, Imdongybang Mexisenla, Indian nationals,

petition for review of the Board of Immigration Appeals’ decision affirming an

Immigration Judge’s order of removal and denial of their asylum and withholding

of removal claims, as well as relief under the United Nations Convention Against

Torture. On appeal, they argue that substantial evidence proved that they suffered

past persecution and had a well-founded fear of future persecution based on their

Christian religion. For the reasons set forth more fully below, we deny the

petition.

       Longchar, the lead petitioner, entered the United States on September 4,

1995, as a non-immigrant student to attend the “S.E. Theological Seminary” in

Wake Forest, North Carolina. Mexisenla, the derivative petitioner, entered the

United States on or about January 22, 1996, as a non-immigrant with F-2 status to

remain in the United States for a temporary period not to exceed December 1,

2002. It appears that Longchar, including his spouse, Mexisenla, filed an

application for asylum and withholding of removal signed May 21, 2003, alleging

persecution on account of their religion and political opinion.1 On July 8, 2003,

       1
         It is noted that Longchar also filed for cancellation of removal, as he had been in the
United States for more than 10 years, and the claim was denied after the removal hearing.
Longchar does not appeal the denial of his cancellation claim, and, therefore, the facts
supporting that claim are not discussed in this opinion because the claim is deemed abandoned
on appeal. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1231, 1232 n.2 (11th Cir. 2005). We further
note that Longchar does not offer any argument regarding the denial of CAT relief, and that
claim is also deemed abandoned. Id.

                                                2
both petitioners were served with notices to appear. Longchar was charged with

failing to maintain or comply with the conditions of his non-immigrant status,

specifically failing to continue to attend the Theological Seminary, in violation of

INA § 237(a)(1)(C), 8 U.S.C. § 1227(a)(1)(C). Mexisenla was charged with

remaining in the United States for a longer time than permitted, a violation of INA

§ 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B). The petitioners admitted to the

allegations in their notices to appear and conceded removability.

       In his application, Longchar (used herein to refer to both petitioners) stated

that he was a Christian Missionary Pastor, and that the government of India

supported members of the Hindu faith that persecute Christians like himself. He

feared that, if returned to India, he would be kidnaped and arrested and his wife

would be raped by the government and religious sects because of his past, current,

and future spiritual beliefs. In support, Longchar stated that he personally had

been beaten, abused, and attacked in India, and that his brother-in-law and uncle

had as well. He further stated that he was a member of the Community

Democracies movement and continued to assist Christians in India by sending

leaflets and literature.

       Longchar included a personal statement indicating that, on August 6, 1986,

while he was in college, four men who he believed were hired hands entered his



                                           3
apartment, said they were there to “settle a matter,” and beat him until he laid

motionless. One of the men said, “He’s dead, let’s go.” Longchar believed that the

men attacked him because he had befriended two Hindu classmates who went to

church with him, although they were not converted, as well as his relationship with

another Hindu who was converted to Christianity after Longchar invited the friend

to attend a Christian youth camp. In 1997, Longchar’s brother-in-law, also a

Christian, was kidnaped and attacked by “gangsters,” but escaped after his captors

discovered that he was carrying a large sum of money. In 1998, another brother-

in-law had his home ransacked by Indian soldiers during a prayer meeting, and

after Christian literature was discovered, three members of the prayer group were

taken away, beaten, and tortured.

      Among the various exhibits submitted was the 2003 State Department

Report on Human Rights Practices for India. India was described as a

parliamentary democracy led by the “BJP” party, and, while the 28 individual state

governments had primary responsibility for law and order, the central government

provided guidance and support through the use of paramilitary groups. While

human rights were generally respected, the report noted problems with religiously

motivated violence against Muslims and Christians.

      In the “Freedom of Religion” section, the report noted that, although “the



                                           4
law provides for religious freedom, enforcement of the law was poor, particularly

at the state and local levels.” The report further noted that the ruling party, the

BJP, had links to extremist Hindu groups that were implicated in violent acts

against Christians and Muslims, although there was no evidence that the

government itself was complicit in the violence. Tensions between Muslims and

Hindus and Hindus and Christians continued throughout the year, although attacks

on religious minorities decreased overall. The government was, however,

criticized for its failure to restrain Hindu extremists. Notwithstanding the Hindu

nationalists, Christian leaders reported a decrease in violent incidents, and the

report further noted that where Christians comprised a majority, Christians were

sometimes the oppressors.

      Next, Longchar submitted a 2004 report by the United States Commission

on International Religious Freedom. It listed India among the 11 countries

recommended for placement on the list of “Countries of Particular Concern” for

“the systematic, ongoing, and egregious violations of religious freedom that the

governments are responsible for or have tolerated.” The report noted that violence,

including fatal attacks, against Muslims and Christians continued, and several

members of the central government were known to have allied themselves with

extremist Hindu groups. Three members of the Commission, however, dissented



                                           5
from designating India as a “Country of Particular Concern,” finding that India had

the legal and democratic traditions to deal with religious intolerance, and, in fact,

significant steps had been taken to correct insufficient actions taken against

religious extremists who used violence against minority religions.

      Also included was the State Department’s 2003 International Religious

Freedom Report. It reported that, while there was a decrease in the number of

incidents of Hindu-Christian violence, the passage of “anti-conversion” laws

increased the likelihood of religious intolerance. It noted that the central

government is led by a coalition that has pledged to respect India’s traditions of

secular government and religious tolerance, but that the leading party was the BJP,

a Hindu nationalist party with links to extremist groups. Out of a population of

roughly 1 billion people, Christians comprise 2.3 percent, or 23 million people,

concentrated in six states, including Nagaland. The central government generally

respected the right to religious freedom, although it was noted that state and local

governments only partially respected that freedom. Most attacks against Christian

groups were perpetrated by Hindu extremist groups or mobs. The report also

indicated that two Indian states (not Nagaland) had passed “anti-conversion” laws

that criminalized alluring people to convert religions. However, in northern India,

only a few isolated incidents involving attacks on religious minorities were



                                           6
reported.

      Moreover, the report stated that there was no national law barring a citizen

or foreigner from professing or propagating his or her religious beliefs, although

actual preaching required permission. The central government was not implicated

in any abuse of religion, although it was criticized by human rights activists for

“indifference and inaction” in the face of state and local abuses. The report

concludes, however, that “[d]espite the incidents of violence and discrimination

during the period covered by this report, relations between various religious groups

generally are amicable among the substantial majority of citizens. There are efforts

at ecumenical understanding that bring religious leaders together to defuse

religious tensions.” Longchar submitted numerous articles, as well as an e-mail,

discussing local detentions of Christian priests, general, non-religious tensions, and

the actions of extremist Hindu groups.

      Also included in the record was a June 1996 Bureau of Democracy, Human

Rights and Labor report on India’s country conditions and asylum claims. The

report states, in relevant part, that Christians occasionally encounter prejudice and

harassment as a minority religion. However, while an occasional church is

destroyed, “Christians are generally able to live and worship without serious

difficulty. The Government makes no effort to infringe on the rights of Christians,



                                           7
and only fanatical Hindus or Muslims are concerned about Christian activities.”

The report further notes that proselytizing is illegal. The report concludes that

“Indians of Christian faith are not generally in a position to show that they have

suffered abuse in India and that this abuse would occur wherever they might live in

that country.”

       At the removal hearing, Longchar testified that he was born and lived in

Nagaland, India, located in the Northeast of the country near China. According to

Longchar, Nagaland became part of India in 1963, and, as a region, maintains a

population of 4 million, and has only two “major” cities with electricity and

running water. Longchar lived in Moguptun, which would be considered one of

the bigger cities. He came to the United States on January 18, 1990,2 and obtained

a Masters degree in Divinity. Longchar continued his education at a Theological

Seminary, but it ended when he failed to complete his thesis by its deadline and

was denied an extension.

       After the extension was denied, Longchar filed for asylum, fearing that he

and his family would be persecuted because of his involvement as a Christian.

Longchar testified that, on August 6, 1986, four people entered his apartment and


       2
         This date is different than the one listed in his notice to appear, but this is a moot point
since no one disputes that he was removable as charged. In fact, Longchar first arrived in the
United States in 1990, but made two trips to India, and last entered the United States on
September 4, 1995, the date listed on the notice to appear.

                                                  8
beat him up, and his “only crime” was that he had been active in reaching out to

Hindus. Longchar did not know the names of his attackers, but did recognize one

of the faces. The attackers, upon entering Longchar’s apartment, explained that

they had a “matter to settle” and then began beating him, hitting him with their

hands and kicking him until two of the men declared that Longchar was dead.

Longchar received minor injuries and was treated at a local hospital.

      Longchar reported the incident, but testified that “nothing happened.” When

further questioned, Longchar admitted that the police may have investigated the

incident, but that no arrests were ever made. Longchar then testified that his

involvement in Christian activities is what prompted the attack, and further stated

that Christians have always been persecuted, including at the hands of the

authorities. When asked how he knew that the attackers were Hindu, Longchar

testified that he was sure of only one thing: that they were not Christians and were

hired by the Hindus. He also said that the attackers spoke Hindu and “Nogamese.”

However, the only thing Longchar thought could have prompted the incident was

his involvement. Other than saying they had a “matter to settle,” the attackers did

not indicate why they were there. Nothing else happened to him during the four

years he remained in India.

      As for his fear of returning to India, Longchar testified that he had been



                                          9
involved in sending Christian books and other literature to India and feared that his

work in actively promoting Christianity would make him a target for persecution.

Longchar testified that he knew others who had been persecuted for their Christian

beliefs, including his youngest brother-in-law, who was holding a prayer meeting

one day when the Indian army ransacked his home and found Christian literature

that Longchar had sent. They then spotted a pocket knife and accused the people

there, not of being Christians, but of participating in the “freedom movement of

Nogas” and standing against the Indian government. They were then tortured and

beaten for being freedom fighters of Nagaland. As for the Indian army’s

involvement, Longchar testified that they were sent to battle the freedom

movement, but that was a pretext for persecuting Christians.

      Longchar also testified that his uncle, who was a church deacon, returned

home one night and was confronted by a group of soldiers who just beat him up,

and several months later, he died. According to Longchar, the soldiers came for

his uncle because his uncle was active in the church, and Longchar had been

sending Christian literature to his uncle. The literature was used to help teach

Hindus what Christianity was “all about.” Longchar’s relatives informed him that

the Indian army knew that Longchar was the source of the Christian resources, and

that he should be careful. When asked how the Indian army would know him as



                                          10
the source, Longchar stated that his address was on the boxes, and the boxes were

found in his uncle’s home. If returned to Nagaland, Longchar believed that he

might be arrested, persecuted, or tortured, and his wife might be raped or ill-treated

because of his involvement in the Christian activities and for exposing the

“wickedness . . . , human rights violations, and religious rights violations.”

      The IJ then asked if Longchar could go somewhere in India other than

Nagaland, and Longchar testified that he would be even less safe outside of

Nagaland because if he was not safe in his own home, he would “not be safe

anywhere else in India.” He testified that Christians were persecuted everywhere

in India, and that the police themselves were involved in persecuting minorities.

Longchar further explained that the current government of India, the “B.J.P.,” was

supported by extremist Hindus, and it wanted to make Hinduism the state religion

of India.

      On cross-examination, Longchar indicated that Nagaland has a very high

percentage of Christians. He further admitted that the conflict between religions

was worse in the rural areas than in the big cities, and that large populations of

Christians exist in both the Northeastern States and in the South of India.

      The IJ rendered an oral decision, first finding that Longchar’s asylum

application, while filed more than one year after entering the United States, was



                                          11
not time-barred. The IJ next found that the 1986 attack described by Longchar did

not constitute past persecution on the basis of his religion. The IJ found that

Longchar’s testimony failed to provide an objective basis from which to conclude

that the attack was motivated because of Longchar’s Christianity and Christianity-

based activities. This finding was bolstered by the fact that Longchar was never

again confronted by anyone prior to leaving India in 1990, suggesting that, if the

motivations of his attackers truly had been related to Longchar’s Christianity, he

should have faced similar problems over the four-year period preceding his move

to the United States.

      As to a well-founded fear of future persecution, the IJ found that, while

Longchar sent Christian literature to his uncle and the government seized this

literature, there was nothing in the record demonstrating that the government of

India would logically conclude that Longchar was complicit in the distribution of

these materials to non-Christians. Even if the Indian government made the

connection, however, the IJ found that there was not a sufficient basis for

concluding that the government would have an interest in taking action against

Longchar given that five years had elapsed and Longchar’s uncle was deceased,

preventing any further literature from being distributed. Looking at the various

country reports, the IJ found that the principle violence in India was between



                                          12
Hindus and Muslims, and that there was evidence that Christians were generally

able to live and worship without government interference, as only “fanatical

Hindus or Moslems” were concerned with Christian activities. The IJ further noted

that there were reports that the relations among various religious groups generally

were amicable for a substantial majority of the population, and attacks against

Christians had decreased since the year 2000. With respect to Nagaland, the IJ

found that the area was largely Christian, and the fact that there was a military

presence to combat government insurgents was not a sufficient basis for granting

asylum. The IJ also found that adhering to the Christian faith in India was not a

sufficient basis by itself for granting asylum. Thus, the IJ found that Longchar and

his wife had failed to prove that they were “refugees” within the meaning of the

INA, and further had failed to demonstrate eligibility for withholding of removal

and CAT relief.

      Longchar appealed to the BIA, arguing essentially that the IJ erred by

denying Longchar asylum, withholding of removal, or CAT relief because the

evidence demonstrate both past persecution and a well-founded fear of future

persecution, as demonstrated by reports showing violence and hostility against

Christians. The BIA dismissed Longchar’s appeal and found that, assuming

Longchar’s testimony was credible, he failed to establish past persecution on the



                                          13
basis of a protected ground because the motivations for the attack were purely

speculative and not based on any verifiable proof. Finally, it agreed with the IJ’s

finding that, based upon an evaluation of the country conditions, Longchar failed

to demonstrate a well-founded fear of future persecution or torture in India.

      On appeal, Longchar argues that the IJ erred by finding that he did not suffer

past persecution because the evidence of the country conditions demonstrated that

Christians are the target of persecution in India, and he testified that he was himself

beaten for sharing his Christian faith with others. He next argues that the

cumulative acts of violence and harassment can amount to persecution, especially

in the instant case because, based on objective evidence, the government of India is

unable or unwilling to control persecutors of Christians. Longchar then argues

that, because he suffered past persecution, he is entitled to a presumption of a well-

founded fear of future persecution. Alternatively, Longchar argues that his

testimony combined with the background material submitted demonstrates that he

is “very likely” to suffer future persecution if returned to India because he is a

Christian and is known to have preached Christianity. Next, Longchar argues that

he is entitled to relief because the record demonstrates a “pattern and practice” of

persecution of groups similarly situated to his own. Longchar then argues that his

testimony regarding the motive of his attackers, even if unsubstantiated, is



                                           14
supported by the evidence of the general country conditions in India, and,

therefore, he has established past persecution. Lastly, Longchar argues that he is

entitled to withholding of removal because the government did not overcome the

presumption of a well-founded fear and it is more likely than not that he will be

persecuted because of his religious beliefs if returned to India.

      We review only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (citation omitted). To the extent that the IJ’s decision was based on a legal

determination, review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-

48 (11th Cir. 2001). The IJ’s factual determinations are reviewed under the

substantial evidence test, and we “must affirm the [IJ’s] decision if it is ‘supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.’” Al Najjar, 257 F.3d at 1283-84 (citation omitted). Thus, factual

determinations “may be reversed by this court only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland



                                          15
Security or the Attorney General has discretion to grant asylum if the alien meets

the INA’s definition of a “refugee.” See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1).

A “refugee” is:

       [A]ny person who is outside any country of such person’s nationality
       or, in the case of a person having no nationality, is outside any
       country in which such person last habitually resided, and who is
       unable or unwilling to return to, and is unable or unwilling to avail
       himself or herself of the protection of, that country because of
       persecution or a well-founded fear of persecution on account of race,
       religion, nationality, membership in a particular social group, or
       political opinion. . . .

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A) (emphasis supplied). The asylum

applicant carries the burden of proving statutory “refugee” status. See Al Najjar,

257 F.3d at 1284. To establish asylum eligibility, the alien must, with specific and

credible evidence, establish (1) past persecution on account of a statutorily listed

factor, or (2) a “well-founded fear” that the statutorily listed factor, in this case

political opinion, will cause such future persecution. 8 C.F.R. § 208.13(a), (b); Al

Najjar, 257 F.3d at 1287. The INA does not expressly define “persecution” for

purposes of qualifying as a “refugee.” See INA § 101(a)(42), 8 U.S.C. §

1101(a)(42). However, this Court has discussed other circuits’ holdings that

“persecution” is an “extreme concept,” requiring more than “a few isolated

incidents of verbal harassment or intimidation,” or “[m]ere harassment.” Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

                                            16
      A showing of past persecution creates a presumption of a “well-founded

fear,” subject to rebuttal by the INS. 8 C.F.R § 208.13(b)(1). A “well-founded

fear” of persecution may also be established by showing a reasonable possibility of

personal persecution that cannot be avoided by relocating within the subject

country. 8 C.F.R. § 208.13(b)(2)(i) & (ii). It is “well-established” that the well-

founded fear inquiry contains both an objective and subjective component, i.e., the

petitioner must be genuinely afraid and that fear must be objectively reasonable.

Al Najjar, 257 F.3d at 1289. Furthermore, it is the petitioner’s burden to present

“specific, detailed facts showing a good reason to fear that he or she will be singled

out for persecution.” Id. at 1287 (internal quotation, emphasis, and citation

omitted).

      As for withholding of removal, an alien “must show that his life or freedom

would be threatened on account of race, religion, nationality, membership in a

particular social group, or political opinion.” Sanchez v. U.S. Att’y Gen., 392 F.3d

434, 437 (11th Cir. 2004). “An alien bears the burden of demonstrating that he

more-likely-than-not would be persecuted or tortured upon his return to the country

in question.” Id.

      As to past persecution, Longchar’s testimony was that, on August 6, 1986,

he was beaten by four people he did not recognize over a “matter to settle.” The



                                          17
only “matter” that Longchar could point to was that he had been reaching out to

Hindus. He further indicated that it was his belief that his attackers were not

Christians and were hired by the Hindus. Thus, Longchar’s testimony established

only that he thought the attackers were beating him for his Christian activities, and

stopped beating him only after he appeared to be dead. Longchar was treated for

only minor injuries and lived without incident in India for four more years before

coming to the United States. During the four years following his beating, it does

not appear that Longchar stopped being Christian or stopped participating in

Christian activities, but nevertheless, he never again was assaulted by anyone.

       On this record, it cannot be said that the BIA’s determination that Longchar

failed to prove that he was attacked because of his Christianity compels a reversal.

The fact that the country reports indicate that there exists some violence between

Hindu extremists and Christians does not prove that Longchar’s attack was

religiously motivated, and the absence of any further attacks against him for four

years following the attack supports the BIA’s finding that Longchar’s testimony

regarding why he was attacked was speculative and non-specific.3 In fact,

Longchar’s interpretation of the country reports would mean that every Indian

Christian who was ever attacked for any reason whatsoever would be a victim of


       3
        It is noted that there is no objective evidence of what the country conditions of India
were back in 1986, when Longchar was beaten.

                                                18
past persecution without having to demonstrate a specific nexus between the attack

and his religion.

      Furthermore, Longchar’s argument that the cumulative acts of violence,

uncontrolled or unabated by the government of India, proved his past persecution

is unavailing. Longchar does not cite any Eleventh Circuit precedent on point, but

rather relies on In re O-Z- & I-Z-, 22 I&N Dec. 23, 25-26 (BIA 1998), where the

BIA found that a Jewish petitioner had established that his son was beaten severely

enough to require surgery, his furniture and possessions stolen or destroyed, anti-

Semitic flyers were delivered to his apartment, and his son was forced to undress

in front of classmates, and each of these events were tied specifically to anti-

Semitism or an anti-Semitic group. The BIA concluded that, in the aggregate, the

incidents established past persecution. Id. at 26.

      Unlike in O-Z & I-Z-, Longchar’s testimony was that he was attacked one

time, and the motivations for the attack were unclear. Here, there is nothing to take

“in the aggregate,” as there are no specific instances other than the one beating he

received. Thus, Longchar’s case is factually distinguishable from O-Z- & I-Z-, and

the harm suffered by Longchar was not as great or greater than the harm suffered

by the petitioner there, nor was it, as noted above, tied explicitly to his religious

beliefs as it was in O-Z- & I-Z-. Thus, Longchar is not entitled to a presumption of



                                           19
a well-founded fear of future persecution.

      As to a well-founded fear of future persecution, Longchar relies almost

exclusively on the country reports indicating that Hindu extremists, who have ties

to the national Indian government, have committed violence against Christians. In

fact, as Longchar makes clear in his brief, he believes that merely “being a

Christian” provides him with a well-founded fear of persecution. Since at least 23

million Christians currently reside in India, Longchar’s suggestion without more

that 23 million people are presently being persecuted is not warranted.

      The objective evidence in the case consists of Longchar’s testimony that his

youngest brother-in-law had his home ransacked during a prayer meeting by the

Indian army, and was then taken away when the army found a knife and accused

him of being a member of a “freedom movement” against the Indian government.

His brother, along with some others, were tortured for being freedom fighters of

Nagaland. Longchar believes that the Indian army’s battle against the freedom

movement is just a pretext for persecuting Christians, but he offered no specific

reason why. Longchar also testified that his uncle, who distributed Christian

literature sent by Longchar to teach what Christianity was “all about,” was beaten

by the Indian army and later died. Longchar believes that the government would

know that he distributed the Christian literature because his name was on the



                                         20
address of the boxes.

      The country reports indicate that India, as a whole, has problems with

religiously motivated violence against both Muslims and Christians, although the

number of attacks has decreased. The central government of India has received

criticism for failing to restrain extremist Hindu groups, who appear to be

responsible for the majority of the attacks. Christians, however, were also noted to

be oppressors in regions where they constituted a majority. It is also noted that a

2004 report by the U.S. Commission on International Religious Freedom

recommended placing India on the list of “Countries of Particular Concern.”

However, another report found that, in northern India, which is where Nagaland is

located, only a few isolated incidents involving attacks on religious minorities

were reported. The same report states that, “[d]espite the incidents of violence and

discrimination during the period covered by this report, relations between various

religious groups generally are amicable among the substantial majority of

citizens.”

      It cannot be said that this record compels a reversal of the BIA’s decision.

The country reports, while they indicate that there is some violence towards

Christians, also indicate that the incidents are more isolated than Longchar

suggests. Given our deference to the BIA on factual findings, the reports alone are



                                          21
not sufficient to compel a reversal here. Longchar’s testimony, moreover, did not

explain why it would be reasonable to believe that, out of a country of 1 billion

people and 23 million Christians, the government or other Hindu extremists would

specifically be interested in persecuting him, especially in light of the fact that he

was last in his home country more than 10 years ago and has family there that have

not been persecuted. While it is clear that there exist some Hindu extremist groups

that have attacked Christians, and Longchar’s subjective fears are understandable,

the record does not suggest that Longchar is more likely to be targeted than the

other 23 million Christians generally.

      Finally, Longchar, perhaps in recognition of the fact that he cannot show

that he is likely to be singled out individually, argues that there exists a “pattern

and practice” of persecution of similarly situated people sufficient to show a

reasonable possibility, and, therefore, a well-founded fear of persecution.

Longchar relies on a First Circuit case, Perez-Alvarez v. I.N.S., 857 F.2d 23, 25

(1st Cir. 1988), for the proposition that, if 1 out of 10 persons in the applicant’s

country is in danger, the well-founded fear standard is met.

      The First Circuit in Perez-Alvarez relied upon the Supreme Court’s decision

in I.N.S. v. Cardoza-Fonseca, 480 U.S. 421, 107 S.Ct. 1207, 94 L.Ed.2d 434

(1987) for its 1 in 10 language. See Perez-Alvarez, 857 F.2d at 25, citing Cardoza-



                                           22
Fonseca, 480 U.S. at 431, 107 S.Ct. at 1213. However, the passage cited in

Cardoza-Fonseca is a secondary persuasive authority that did not ultimately

become a part of the Supreme Court’s holding that an alien claiming asylum is not

statutorily required to show, as part of the “well-founded fear” requirement, that it

is “more likely than not” that he will be persecuted if deported. Cardoza-Fonseca,

480 U.S. at 449-50, 107 S.Ct. at 1222. Thus, we decline to adopt the 1 in 10

requirement.

      Even if we did adopt the 1 in 10 language, however, Longchar has cited to

no evidence that would objectively prove that 1 out of 10 of the 23 million

Christians in India, let alone members of religious minorities as a whole, are in

danger because of their respective religions. Hindus, according to the 2003

International Religious Freedom report, constitute the majority religion at 82

percent. Assuming this is true, there are 180,000,000 people in India practicing

non-Hindu religions, but there is no evidence that 1 in 10 of them, which at a

minimum would be 180,000 people, are being persecuted because of their non-

Hindu religious beliefs. Longchar has presented no evidence, even with the

articles he submitted, to support his claim that he is entitled to asylum because of

the “pattern and practice” rule promulgated by the First Circuit in Perez-Alvarez.

Simply stating that “religious strife is rampant in India, including hostility toward



                                          23
Christians,” is not sufficient to support his claim.

      As to withholding of removal, because Longchar cannot meet the less

stringent standard for proving he is entitled to asylum, he cannot demonstrate his

entitlement to the more stringent “more likely than not” standard required for

withholding of removal. See Al Najjar, 257 F.3d at 1303.

      Based on the foregoing, we conclude that substantial evidence supported the

BIA’s determination that Longchar failed to prove past persecution, a well-founded

fear of future persecution, or that it was more likely than not that he would be

persecuted if returned to India. Accordingly, the petitioners failed to prove that

they were entitled to either asylum or withholding of removal, and we, therefore,

deny the petition.

      PETITION DENIED.




                                           24